DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/15/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because CN 101035482 does not include an English translation of the document nor the applicant’s interpreted relevance to the instant invention.  Furthermore, applications 14/284,741 and 14/284,888 should be included as their PGPub publication date and number in the appropriate section and not as non-patent literature. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement (IDS) submitted on 01/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 4-6 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/2021.
Claims 1-3, 7-14, and 21-29 are now in consideration.

Drawings
The drawings are objected to because Figure 3A shows first and second tissue-contacting surface portion pairs as 214, 224 and 218, 228, but in Figure 3B, those pairs are shown as 214, 228 and 218, 224. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because:
Abstract cannot contain mechanical details such as reference elements.
As written, abstract is over 150 words.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Reference characters 114, 124 are used to describe the handles on page 6 line 24, but as first and second tissue-contacting surface portions on page 8 lines 19 and 22.  
Furthermore, tissue contacting surface portions 214, 224, 218, and 228 are unclearly switched throughout description of Figures 3A-B, making it unclear to follow.
Appropriate correction is required.

Claim Objections
Claims are objected to because of the following informalities:
For clarity’s sake, please consider rephrasing claims to: “a first grasping component/jaw member defines a first tissue-contacting portion, and a second grasping component/jaw member defines a second tissue-contacting portion” or similar, throughout all claims. It can be unclear which tissue-contacting portion belonging to which grasping component/jaw member is being discussed in all claims, and how a “tissue-contacting surface” differs from a “tissue-contacting portion,” and thus better definitions of each would better clarify the invention.
In order to move prosecution forward, “first tissue contacting surface and second contacting surface” of “tissue-contacting portion of first jaw member” in claim 9 are interpreted to be elements 214, 218, respectively, which together make up an entire “tissue-contacting 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 12 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "step" in claims 12 and 27 is a relative term which renders the claim indefinite.  The term "step" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The tissue-contacting surfaces are offset from one another via this “step”, and “step” is a relative term with many definitions, and thus the examiner is interpreting this “step” as being a notch, point, or position (Power Thesaurus) for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-14, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kletschka et al. 1978 (US Patent No. 4,096,864) in view of Boudreaux et al. 2017 (US PGPub 2017/0105789, filed 10/12/2016).
Regarding claim 1, Kletschka et al. discloses a surgical instrument (surgical forceps 31, Figures 4-7), comprising:
an end effector assembly including first and second grasping components (leg members 32, 33) each defining a tissue-contacting portion (serrated portion 35 defines an inner functional face for each leg which interacts with tissue),
at least one of the first or second grasping components movable relative to the other between an open position and a closed position (leg members have a spring which causes them to be biased away from each other which can be open or closed for gripping, Col. 3 lines 4-17),
wherein, in the closed position, the first and second tissue-contacting portions cooperate to define a grasping area therebetween (clamping or pincer function interpreted to define instant grasping area, Col. 3 lines 13-17),
wherein the tissue-contacting portion of the first grasping component defines a first opening therethrough (opening 43 of first leg member 32),
the first opening disposed within the grasping area and in communication with a first lumen defined at least partially through the first grasping component (opening 43 opens into inner face of serrated portion 35 and is in communication with first conduit 36),
the first lumen adapted to connect to a source of vacuum to enable aspiration through the first opening (first conduit 36 connects to tubular connector 38 which connects to vacuum by flexible tube 47, Col. 4 lines 3-5),
but is silent to applying energy to the leg members. Boudreaux et al discloses at least one of the first or second grasping components configured to apply energy from the tissue-contacting portion thereof to tissue disposed within the grasping area to treat tissue. Boudreaux et al discloses a similar electrosurgical device that is capable of irrigating or suctioning fluid to or from a target tissue area through an end effector assembly to keep the area clean while sealing tissue using radiofrequency (RF) or ultrasonic energy (Par. [0006]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Kletschka et al’s vacuum channel forceps with Boudreaux et al’s energy treatment and fluid control device in order to vacuum out accumulated fluids or gases while performing cauterization or the like while using a single surgical instrument (Kletschka et al, Col. 1 lines 47-50) in order to improve accuracy and safety during surgery (Boudreaux et al Par. [0003]).
Claim 9 is functionally equivalent to claim 1, where “grasping components” are synonymous to “jaw members”, and since Boudreaux et al also discloses jaw members and application of RF energy, this claim is also rejected under 35 U.S.C. 103.

Regarding claim 2, Kletschka et al. and Boudreaux et al disclose the surgical instrument according to claim 1 (demonstrated previously), and Kletschka et al. further discloses wherein the tissue-contacting portion of the second grasping component defines a second opening therethrough (second opening 45 opens onto inner face of serrated portion 35 of leg member 33), the second opening disposed within the grasping area and in communication with a second lumen defined at least partially through the second grasping component (second conduit 37 in communication with second opening 45), the second lumen adapted to connect to a source of vacuum to enable aspiration through the second opening (second conduit 37 connects to tubular connector 38 which connects to vacuum by flexible tube 47). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Kletschka et al’s dual-channel vacuum forceps with Boudreaux et al’s energy treatment and fluid control device in order to remove fluids or gases even more quickly from the surgical site (Kletschka et al. Col. 1 lines 30-34).

Regarding claim 3, Kletschka et al. and Boudreaux et al disclose the surgical instrument according to claim 1 (demonstrated previously), and Boudreaux et al further discloses wherein the tissue-contacting portion of the first grasping component is configured to conduct radiofrequency (RF) energy through tissue disposed within the grasping area and to the tissue-contacting portion of the second grasping component (jaws can supply monopolar or bipolar RF energy, Boudreaux et al Par. [0086]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Kletschka et al’s dual-channel vacuum forceps with Boudreaux et al’s energy treatment and fluid control device because this method of applying energy between two jaws or grasping components in electrosurgical forceps is well-known in the art as being capable of tissue sealing (Boudreaux et al. Par. [0006]).
Regarding claim 7, Kletschka et al. and Boudreaux et al disclose the surgical instrument according to claim 1 (demonstrated previously), and Boudreaux et al. further discloses further comprising: a housing (Figure 1A-E, electrosurgical instrument 2, housing 7); and at least one shaft extending distally from the housing (shaft 10), the at least one shaft supporting the end effector assembly at a distal end portion thereof (end effector 14), wherein the first lumen communicates with a shaft lumen extending through the at least one shaft (fluid paths or lumens 23 extend internally or externally through shaft 10 and connect to inner fluid or shaft tube 30, Par. [0076]), the shaft lumen adapted to connect to a source of vacuum to enable aspiration through the first opening (fluid and transport element 28 has a supply component 30 . It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Kletschka et al’s dual-channel vacuum forceps with Boudreaux et al’s energy treatment and fluid control device and shaft lumen to allow for better control of the fluid control mechanism (Boudreaux et al Par. [0076]). 
Claims 28-29 are functionally equivalent to claim 7, where the first and second lateral openings have already been discussed above in view of claim 21, and are thus also rejected under 35 U.S.C. 103.
Regarding claim 8, Kletschka et al. and Boudreaux et al disclose the surgical instrument according to claim 1 (demonstrated previously), and Kletschka et al. further discloses further comprising: first and second shafts pivotably coupled to one another (leg members 32, 33, coupled together, Col. 2 line 68 – Col. 3 line 4), the first and second shafts supporting the end effector assembly at distal end portions thereof (each leg member has a functional end, Col. 3 lines 10-13), wherein the first lumen communicates with a first shaft lumen extending through the first shaft (first conduit 36 connects to first tubular connector 38), the first shaft lumen adapted to connect to a source of vacuum to enable aspiration through the first opening (connector 38 aspirates through opening 43 and connects to tube 47 which connects to vacuum source). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Kletschka et al’s dual-channel vacuum forceps with Boudreaux et al’s energy treatment and fluid control device to better perform surgical tasks using a single instrument (Col. 1 lines 47-50). 

Regarding claim 11, Kletschka et al. and Boudreaux et al disclose the RF surgical instrument according to claim 9 (demonstrated previously), and Kletschka et al. further discloses wherein the tissue-contacting portion of the first jaw member defines a first tissue contacting surface, a second tissue- contacting surface (Figure 6 shows tissue-contacting portion 35 with multiple contacting surfaces, see annotated drawing below), and a wall disposed between the first and second tissue-contacting surfaces (openings 43, 45 create a wall between the tissue contacting surfaces), wherein the first opening is defined through the wall (first and second openings 43, 45 are defined as going through the wall). 

    PNG
    media_image1.png
    274
    459
    media_image1.png
    Greyscale

Claims 24 and 25 are functionally equivalent to claim 11, where the first and second lateral openings have already been discussed above in view of claim 21, and are thus also rejected under 35 U.S.C. 103.
Regarding claim 12, Kletschka et al. and Boudreaux et al disclose the RF surgical instrument according to claim 11 (demonstrated previously), and Kletschka et al. further wherein the first and second tissue-contacting surfaces are offset relative to one another via a step. As discussed previously, a step is a notch, and each tissue-contacting surface is separated from the other via a notch.
Claims 26-27 are functionally equivalent to claim 12, where the first and second lateral openings have already been discussed above in view of claim 21, and are thus also rejected under 35 U.S.C. 103.
Regarding claim 14, Kletschka et al. and Boudreaux et al disclose the RF surgical instrument according to claim 13 (demonstrated previously), and Boudreaux et al. further discloses wherein one of the first or second shafts supports a housing thereon at a proximal end portion thereof (Figure 1D, shaft 10, housing 7) the housing including an activation button, the activation button selectively activatable to supply RF energy to the first and second jaw members (energy activation button 20a). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Kletschka et al’s dual-channel vacuum forceps with Boudreaux et al’s energy treatment and fluid control device because controlling delivery of RF energy with a switch, button, pedal, or the like is well-known in the art, and the applicant does not describe further why an activation button is an advantage over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kletschka et al further discloses that the instrument lumens can be supplied be connected to a vacuum or a liquid (negative and positive pressure, Col. 1 lines 47-64) 
Boudreaux et al further discloses that their instrument can supply RF or ultrasonic energy since both energies are capable of the desired tissue sealing effect (Par. [0006]).
Badie 1993 (US Patent No. 5,250,075) discloses bayonet-style surgical forceps, but disclose that bipolar and clamping forceps could also be combined with the invention (Col. 3 lines 14-22). Further, they also disclose elongated member 12 having suction channel 16 and second elongated member 14 having that option as well (Col. 3 lines 50-65). Thus, Badie further encourages the combination of bipolar compatibility with a dual-suction channel forceps system.
Yachi et al. 2006 (US PGPub 2006/0265035) discloses an ultrasonic instrument with suction capabilities as well as a switch to control energy delivery.
Knoepfler 1993 (US Patent No. US 5,217,460) discloses a fluid delivery surgical instrument with jaw pair 77 with jaws 110, 111 in which there are serrated edges 120 with multiple tissue-contacting edges 121 and multiple openings 124 creating a wall and opening between each tissue-contacting edge, Figure 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY K SLOAN whose telephone number is (571)272-0818. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY K SLOAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794